PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/120,844
Filing Date: 23 Aug 2016
Appellant(s): Baum et al.



__________________
Robert M. Amici
For Appellant


EXAMINER’S ANSWER





This is in response to the supplemental appeal brief filed May 7th, 2021 and the appeal brief filed April 5th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 3rd, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In [0016], Blackwell teaches that the R groups are hydrocarbons that contain between one and six carbons and the carbon atoms may be “substituted.”   The carbon atoms of the hydrocarbon may be substituted with “halide groups”, and provides CF3 as an example of a hydrocarbon, where the carbon atom has been substituted with halide groups (fluorine).  CF3 is an excellent example of such a substituted hydrocarbon, because it is the simplest example, having only a single carbon which is substituted with the simplest halide groups (fluorine negative ions).
Using this exemplified substituted hydrocarbon as the R groups in the precursor of Blackwell results in appellant’s claimed precursor, making appellant’s claims either anticipated or at least obvious to a person of ordinary skill in the art at the time of invention. 
This is the portion of Blackwell that is at issue.

    PNG
    media_image2.png
    390
    415
    media_image2.png
    Greyscale



On page 2, appellant’s first argues that CF3 is not disclosed or suggested by Blackwell to be a substituent on an alkynyl group of a cobalt deposition precursor.  However, as stated in the office action, Blackwell provides CF3 as its example of the substituent.  
On page 3, appellant doesn’t argue that the precursor described in [0016] of Blackwell would read upon appellant’s claimed precursor if the R1 and R2 groups were CF3.  As a result, they appear to agree that it would read upon their claims. Instead appellant only argues that the Blackwell reference does not teach or suggest using CF3 for the R1 and R2 groups.
According to Hawley’s Condensed Chemical Dictionary (Sixteenth edition / Michael D. Larrañaga, Richard J. Lewis, Sr., Robert A. Lewis. Hoboken, New Jersey: John Wiley & Sons, Incorporated, 2016. Print.):  

    PNG
    media_image3.png
    48
    371
    media_image3.png
    Greyscale

Fluorine is a group VIIA element and its negative ions are what are bonded to the carbon in CF3.  Thus, CF-3 is an example of a carbon atom that has been substituted with halide groups.
On page 3, appellant interprets Blackwell’s example of a carbon that has been substituted with halide groups (CF3) as itself an example of a halide group.  However, as shown in the definition above, while Fluorine is a halide, CF3 is not a halide.  Additionally, on page 4 appellant admits that CF3 is a “halogen-bearing group” and not a halide.  Since CF3 is not a halide, and appellant acknowledges that it is not a halide, appellant choice of mapping CF3 to the halide groups of Blackwell is not reasonable.  Instead, the office’s position that it is an example of a hydrocarbon that has been substituted with halide groups to be used as the R1 and R2 groups is consistent with the meanings of the terms used and is reasonable.
Additionally, Blackwell is clear that the hydrocarbon only has between one and six carbons.  If, as appellant is proposing (and contrary to the definition of halide), alkyl halide groups were interpreted to be halide groups, then there is no limit to the number of carbon atoms in the hydrocarbon group, because substituting alkyl groups with alkyl groups just 
On page 4, appellant states that “Blackwell does not state or even suggest that the hydrocarbon may be substituted with a halogen or a halide” and that they believe that “halides are not disclosed or suggested as substituents by Blackwell.”  However, on page 3 of their arguments appellant contradicts this by specifically arguing that Blackwell teaches halide groups.   Additionally, Blackwell clearly recites in [0016] that “substituents of the hydrocarbon group (e.g., carbon atoms) may be substituted with, for example, halide groups”, so contrary to appellant’s assertions here, Blackwell clearly and directly teaches using halide groups.  
	On page 4, appellant argues that Blackwell has other embodiments and does not provide additional examples outside of [0016] of a –CF3 group being “directly bonded to an alkyne carbon”.  However, there is no requirement for a teaching to be present multiple times in a reference for it to be valid. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL G HORNING/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712                                                                                                                                                                                                        
/WILLIAM KRYNSKI/


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.